EXHIBIT 10.1
 
 
MINING LEASE AND OPTION TO PURCHASE AGREEMENT


THIS MINING LEASE AND OPTION TO PURCHASE AGREEMENT ("Agreement") effective as of
August 11, 2011 ("Effective Date"), is by and between Ellers Family Revocable
Trust of March 24, 2000  ("Owners"), as lessors and optionors, of PO Box 927,
Nevada City, California, 95959 and Palmdale Executive Homes Corp., a Nevada
corporation, (“Palmdale”) authorized to transact business in the State of
California, as lessee and optionee, with an office located at 6767 W. Tropicana
Ave., Suite 207, Las Vegas, NV, 89103.


RECITALS:


WHEREAS, Owners represent that they own certain real property interests and
unpatented mining claims situated in Tuolumne County, State of California,
consisting of approximately 65 acres in fee simple and thirteen (13) unpatented
mining claims, as more fully described in Exhibit "A" attached hereto and made a
part hereof ("Property"); and,


WHEREAS, the Owners and Palmdale desire to enter into a Mining Lease And Option
To Purchase Agreement whereby the Owners grant to Palmdale the exclusive right
to explore, and develop and mine, if warranted, the Property, and further
granting Palmdale an exclusive and irrevocable option to purchase all of the
Owners' right, title and interest in and to the Property and the unpatented
mining claims, upon the terms and conditions and for the consideration set forth
herein.


NOW THEREFORE, in consideration of the various payments, covenants and
agreements contained herein, the sufficiency of which the Owners acknowledge,
the Owners and Palmdale agree as follows:


AGREEMENT:


1. Grant of Lease


Owners lease, let and demise to Palmdale the Property and all fixtures and
improvements thereon.


2. Grant of Rights.


The Owners grant to Palmdale the following exclusive rights on and with respect
to the Property, to:


(a) enter upon the Property and have exclusive and quiet possession thereof;


(b) survey, explore, prospect, drill, develop, mine and cross-mine (in any
manner whether by surface, underground, solution or other mining methods),
stockpile, remove, leach, concentrate, mill, smelt, beneficiate, process, ship,
and market, without limitation, all minerals and mineral deposits, ores, metals,
tailings and concentrates, dumps, mine wastes and mineral products in, on and
under the Property ("Minerals"), employing currently recognized or subsequently
developed technology and any exploration methods that Palmdale may deem
necessary, convenient or desirable to conduct its operations on the Property;


(c) construct, use. maintain, repair, replace, and relocate buildings, ore bins,
shafts, declines, inclines, tunnels, drifts, reservoirs, tailing ponds, waste
dumps, or stock piles, roads, pipelines, power and communication lines, and any
other structures and facilities;


Providence Mines Mining Lease With Option To Purchase
 
Page 1

--------------------------------------------------------------------------------

 


(d)  use the Property for the storage or permanent disposal of Minerals, water,
waste, tailings, or other materials produced from the Property or other real
property owned or controlled by Palmdale;


(e)  use all existing easements, means of access, and rights-of-way for ingress
and egress to and from the Property;


(f)  drill for, appropriate, develop, use, consume, drain, and dispose of all
water on or appurtenant to the Property;


(g) exercise all other Agreement and Property rights and privileges which are
necessary, convenient or incidental for Palmdale to effectuate the purposes of
this Agreement.


3. Term; Minimum Expenditures; Operations Generally.


3.1 Unless sooner terminated as herein provided, this Agreement shall commence
on the Effective Date and continue for three (3) years therefrom (the “Term”).


3.2. On or before the 1st anniversary of the effective date of this Agreement
and for each of the following two years thereafter, Palmdale shall be obligated
to expend a minimum of $150,000 per year during the Term on, or in connection
with, exploration or development of the Property ("Committed Expenditures") with
such activities including, but not limited to, geological, geochemical and
geophysical mapping and other investigations, maintaining the mine site,
exploratory operations such as test drilling and proving the potential mineral
content of the Property, the obtaining of necessary permits and approvals for
exploratory or mining operations on the property from any and all regulatory
agencies, the labor and the costs associated with the filing of the Proofs of
Labor with the County of Tuolumne and the United States Bureau of Land
Management for that portion of the property that consist of mining claims and
operating the mine site including mining, milling, refining, smelting or other
similar operation for total Committed Expenditures of $450,000 during the
Term.  Committed Expenditures or payments to Owners in lieu thereof, are a
material and irrevocable obligation of Palmdale pursuant to this Agreement and
not merely a condition precedent or subsequent.  Failure to make the Committed
Expenditures of a minimum of $150,000 per year for each of the three years of
the Term shall constitute a material breach of this Agreement.


3.3 All decisions pertaining to operations on the Property and the diligence
with which such operations shall be conducted shall be made in the sole
discretion of Palmdale.  However, all decisions pertaining to the obtaining of
necessary permits and approvals for exploratory or mining operations on the
property from any and all regulatory agencies, including but not limited to the
County of Tuolumne, California Department of Fish and Game, California Water
Quality Control Board, shall be made in consultation with the Owners who shall
assist with the application for all required permits required for Palmdale to
operate the Property in the ordinary course of business and as contemplated by
this Agreement. The Owners shall be available to assist in strategizing the
permitting process. Any permits that are outside of the intended use as
identified by the terms of this Agreement or as otherwise agreed upon by the
parties, may only be obtained with Owners’ consent, which shall not be
unreasonably withheld, delayed or conditioned.  All expenses and costs relating
to the obtaining of necessary permits and approvals for exploratory or mining
operations on the property from any and all regulatory agencies shall be borne
by Palmdale and shall be included in the committed expenditures provided for in
Section 3.2.
 
Providence Mines Mining Lease With Option To Purchase
 
Page 2

--------------------------------------------------------------------------------

 


3.4 Palmdale shall at its own expense, maintain a policy or policies of
comprehensive general liability insurance with respect to the particular
activities of Palmdale on the Property with the premiums thereon fully paid on
or before the applicable due date. Owners shall be named as co-insureds.  Such
insurance policy shall be issued by and binding upon an insurance company
approved by Owners, and shall afford minimum protection of not less than
$1,000,000 combined single limit coverage of bodily injury, property damage or
combination thereof.  The approval of such insurance policy and insurance
company by the Owners shall not be unreasonably withheld, delayed or conditioned
Palmdale shall provide Owners with current Certificates of Insurance evidencing
its compliance with this Section.


4. Minimum Advance Royalty Payments


4.1 Palmdale shall pay Owners minimum advance royalty payments ("Minimum Advance
Royalty Payments") as follows:

 

 Due Date(s)   Payable Amounts    Upon execution of Agreement     $ 50,000.00  
      ($10,000 of which was already         pre-paid by Palmdale as a deposit)  
           August 11, 2012   $ 50,000.00              August 11, 2013    $
60,000.00  

 
All Minimum Advance Royalty Payments paid to Owners shall be credited against
any Net Smelter Returns (as defined below) payable to Owners by Palmdale.  In
the event no Minerals are produced from the Property, Owners shall have no
obligation to refund the Minimum Advance Royalty Payments. Palmdale shall have
the right to prepay any Minimum Advance Royalty Payments.  Palmdale shall pay
the Minimum Advance Royalty Payments directly to Owners in a certified cashier’s
check made out to Richard F. Ellers, Trustee, Ellers Family Trust, Trust A or by
electronic wire transfer.


4.2 If at any time during the Term Palmdale desires to shut down or cease
production for any reason, it shall have the right to do so without terminating
this Agreement by continuing to make the Minimum Advance Royalty Payments in
accordance with Section 4.1. The Term of this Agreement shall remain in effect
provided Minimum Advance Royalty Payments continue to be made.


4.3 In the event Palmdale fails to make the Minimum Advance Royalty Payments to
Owners in the amounts and by the due dates provided for in Paragraph 4.1 such
failure shall constitute a material breach of this lease and Palmdale shall have
no further rights hereunder, shall immediately vacate the property, and shall
lose any and all rights to exercise the option to purchase said property as
provided in Section 6.
 
Providence Mines Mining Lease With Option To Purchase
 
Page 3

--------------------------------------------------------------------------------

 


5. Net Smelter Returns Royalty


5.1 During the Term or until the exercise of the option to purchase as described
in Section 6 below, Palmdale shall pay Owners a Net Smelter Returns royalty of
ten percent (10%) ("Initial NSR Royalty"). “Net Smelter Returns" means the
proceeds received by Palmdale from any smelter or other purchaser from the sale
of any ores, concentrates or minerals produced from the Property after deducting
from such proceeds the following charges to the extent that they are not
deducted by the smelter or other purchaser in computing the proceeds: (i) the
cost of transportation of the ores, concentrates or minerals from the Property
to such smelter or other purchaser, including related transport; (ii) smelting
and refining charges including penalties; and (iii) marketing costs. No
production royalty shall be paid on any minerals removed for the purposes of
determining the amenability to beneficiation or mining, including bulk sampling
material.


5.2 After the exercise of the Option, payment of the Initial NSR Royalty will be
made quarterly within 30 days after the end of each yearly quarter based upon a
year commencing on the 1st day of January and expiring on the 31st day of
December in any year in which production occurs. Within 60 days after the end of
each year for which the Royalty is payable, the records relating to the
calculation of Net Smelter Returns for such year will be audited by Palmdale and
any adjustments in the Initial NSR Royalty payments will be made forthwith after
completion of the audit. All Initial NSR Royalty payments for a year will be
deemed final and in full satisfaction of all obligations of Palmdale in respect
thereof if such payments or calculations thereof are not disputed by Owners
within 60 days after receipt by Owners of the said audited statement. Palmdale
will maintain accurate records relevant to the determination of Net Smelter
Returns and Owners, or their authorized agent, shall be permitted the right to
examine such records at all reasonable times.


5.3 The determination of Net Smelter Returns royalty hereunder is based on the
premise that production will be developed solely on the Property except that
Palmdale will have the right to commingle ore mined from the Property with ore
mined and produced from other properties provided Palmdale will adopt and employ
reasonable practices and procedures for weighing, sampling and assaying, in
order to determine the amounts of products derived from, or attributable to
commingled ore mined and produced from the Property. Palmdale will maintain
accurate records of the results of such sampling, weighing and analysis with
respect to any commingled ore mined and produced from the Property. Owners or
their authorized agents will be permitted the right to examine at all reasonable
times such records pertaining to comingling of ore or to the calculation of Net
Smelter Returns.


6. Grant of Option to Purchase; Exercise; Purchase Price; Obligations
Terminated; Property Removal


6.1 In consideration for the payment of the initial Minimum Royalty Payment
(inclusive of the pre-paid $10,000 deposit), the receipt and sufficiency of
which the Owners hereby acknowledge, the Owners hereby grant to Palmdale the
exclusive and irrevocable right and option to purchase ("Option to Purchase") a
Seventy Five Percent (75%) right, title and interest in and to the Property, all
minerals, mineral deposits and mineral products, ores, concentrates, metals,
materials, tailings, dumps and mine wastes, in, on and under the Property, and
all mining rights appertaining thereto, all surface and water rights, the rights
to all ingress and egress easements and all compensable improvements thereon.
"Compensable Improvements" means all buildings, structures, fences, fixtures and
other improvements affixed to the Property by the Owners or any predecessor
owner(s).


6.2 Palmdale may exercise its Option to Purchase at any time during the term of
this Agreement by giving at least thirty (30) days' advance written notice to
the Owners of its intent to exercise the Option to Purchase (“Option Notice”) at
a specific date, time and place ("Closing"), and by delivering to the escrow
agent, defined in Section 7, the purchase price set forth in section 6.3.
 
Providence Mines Mining Lease With Option To Purchase
 
Page 4

--------------------------------------------------------------------------------

 


6.3 The total purchase price ("Purchase Price") for the Seventy Five Percent
(75%) right, title and interest in and to the Property, Minerals and all
Compensable Improvements thereon shall be Two Million Dollars in United States
Currency ($2,000,000.00).


6.4 Upon exercise of the Option to Purchase as described in Section 6.2 above
and upon the Closing and the transfer of title to Palmdale or its assignee,
Owners shall retain: (i) a Twenty-Five percent (25%) undivided right title and
interest as tenant in common in the Property and (ii) a right to residual
royalty payments for Net Smelter Returns from Palmdale’s operations on the
purchased property in the amount of Two and One-Half percent 2.5% for the life
of the mine (“Residual NSR Royalty”). The retention of said undivided interest
by owner in the real property shall not impose any obligation or requirement for
such owner to pay any of the expenses incurred in the permitting, testing,
development or operation of the mines or real property including the payment of
permitting fees, costs of legally maintaining the thirteen unpatented claims
such as expenses associated with filing Proofs of Labor,  insurance or taxes.




6.5 All of the Owner's personal property must be removed from the Property
within ninety (90) days after Closing.  Any personal property not timely removed
shall be deemed to have been conveyed and transferred to Palmdale and shall
become the property of Palmdale without additional compensation due the Owners.


6.6 Other than the obligation to pay the Owners the Residual NSR Royalty for the
life of the mine, if Palmdale purchases the Property, all rights, duties,
obligations and reservations set forth in this Agreement, including, but not
limited to, the payment of Minimum Advance Royalty Payments, Initial NSR
Royalty, Committed Expenditures, and insurance obligations shall terminate as of
the date Owners' grant deed, as set forth in section 7.3, is delivered to
Palmdale.


7.  Escrow Agent; Method of Payment; Grant Deed, Date of Closing; Costs of
Escrow


7.1   Yosemite Title Company, 208 S. Washington Street, Sonora, California 95370
(“Escrow Agent”) shall be the escrow agent and title insurer for purposes of the
Option to Purchase granted pursuant to Section 6.1.


7.2   Escrow Agent shall receive and distribute Purchase Price payments or
tenders to be made to the Owners in a check made out to Richard F. Ellers,
Trustee, Ellers Family Trust, Trust A.  The Minimum Advance Royalty Payments and
Initial NSR Royalty payments shall be paid directly to the Owners by Palmdale up
to and including the day of the Closing.  All payments or tenders made to the
Owners may be made by cash, check, draft or wire transfer, mailed or delivered
to the address of the Escrow Agent specified in Section 7.1 on or before the
closing date set forth in Section 7.4.


7.3 Upon receipt of the Option Notice as set forth in Section 6.2, the Owners
(i) shall execute, acknowledge and deposit with the Escrow Agent a grant deed to
the property to Palmdale all of the Owners' Seventy Five Percent (75%) right,
title and interest in and to the Property, the Minerals and Compensable
Improvements; and (ii) if necessary to complete Palmdale’s purchase of the
Property, or if requested by Palmdale, Owners shall execute, acknowledge and
deliver to the Escrow Agent a bill of sale in proper form for any personal
property on the Property which shall be conveyed and transferred to Palmdale.
 
Providence Mines Mining Lease With Option To Purchase
 
Page 5

--------------------------------------------------------------------------------

 


7.4 The Closing shall occur within 60 days from the date of the Option Notice
given by Palmdale pursuant to Section 6.1.


7.5 All escrow fees, title insurance fees, recording fees, documentary transfer
taxes and other costs associated with closing the escrow herein shall be borne
by the Owners and Palmdale equally.


7.6. All real property taxes and assessments shall be pro-rated as of the date
of the close of escrow.


8. Representations, Warranties and Covenants; Title


8.1 The Owners represent, warrant and covenant to Palmdale and its successors
and assigns, that:


(a) The Owners are the sole legal and equitable owners of the Property and have
good and marketable title to the Property.


(b) The Owners are a valid and duly formed trust, organized and validly
subsisting under the laws of its governing jurisdiction;


(c) The Owners, and Richard Ellers as Trustee, have full power and authority and
have obtained all necessary approvals to enter into this Agreement, and any
agreement or instrument referred to or contemplated by this Agreement, and to
consummate the transactions contemplated hereby including the sale of a 75%
interest in and to the Property;


(d) The execution and delivery of this Agreement and the agreements contemplated
hereby will not violate or result in the breach of the terms of the Ellers
Family Revocable Trust of March 24, 2000 or the laws of any jurisdiction
applicable or pertaining thereto;


(e) The Property has been duly and validly recorded and is free and clear of all
leases, liens, encumbrances and outstanding adverse claims and interests, except
taxes not yet payable.


(f) As of the date hereof, there are no claims, suits, actions or proceedings
pending or, to the knowledge of the Owners, threatened against the Owners or the
Property, before any court, governmental department, commission, agency,
instrumentality or authority, or any arbitrator that seeks to restrain or enjoin
the consummation of the transactions contemplated hereby or which would
reasonably be expected, either singularly or in the aggregate with all such
claims, actions or proceedings, to have a material adverse effect on the
Property and Palmdale’s rights as set forth in Section 2 of this Agreement.


(g) No person, firm or corporation has any proprietary or possessory interest in
the Property other than the Owners and no person is entitled to any royalty or
other payment in the nature of rent or royalty on any minerals, ores, metals or
concentrates or any other such products removed from the Property;
 
Providence Mines Mining Lease With Option To Purchase
 
Page 6

--------------------------------------------------------------------------------

 


(h) The execution and delivery of this Agreement and the performance of this
Agreement by the Owners will not result in any breach or constitute a default
(or an event which, with notice or lapse of time, or both, would become a
default) under, or give to others any rights of termination, amendment,
acceleration, cancellation, or consent, or result in the creation of a lien or
encumbrance on the Property, pursuant to any instrument or obligation to which
the Owners are a party or by which they are bound.


(i) The Owners shall not create, permit or suffer any lien or encumbrance,
reservation, restriction or easement on the Property, which is not subordinated
to Palmdale's rights hereunder, and Palmdale may, in its sole discretion,
discharge any claims or demand and thereby be subrogated to all rights of the
holder thereof, and may recover any amounts so paid from any amount otherwise
due to the Owners under Agreement.


(j) Owners know of no environmental or other condition on the Property which is,
or may become, a violation of any applicable federal, state, county or municipal
law, regulation or ordinance relating to zoning, land use, environmental
protection, or otherwise with respect to the Property or any activities relating
thereto, and the Owners have not received any notice of any investigation of any
such condition or violation.  However, mining activities, including tunneling,
ore removal and processing of gold have been conducted on the property in the
past and as a result considerable mine tailings and other mining residue exist
on the property which may contain toxic or hazardous substances including, but
not limited to, arsenic, mercury and lead.  Such conditions may result in a
possible violation of such laws. Owners shall indemnify Palmdale for any
liability arising from such violation of applicable federal, state or local laws
for such conditions; provided, however, that Owners shall not be liable for any
liabilities arising from the activities of Palmdale on the Property and Palmdale
shall indemnify Owners from any and all liability arising from the activities of
Palmdale on the property.


(k) Palmdale shall have the quiet and peaceful possession and enjoyment of the
Property and the Owners will do everything lawfully within their power to defend
title to the Property and Palmdale's quiet and peaceful possession thereof
against all persons or entities who may claim any interest in the Property or
Minerals, or proceeds there from.


(l) Promptly following execution of this Agreement, and at any time during the
Term hereof or after exercise of the Option to Purchase, the Owners shall make
available to Palmdale copies of all technical, title, and recording information
and data relating to the Property in the possession of the Owners.


(m) The Owners agree to cooperate with Palmdale in investigating and remedying
any title defects.


(n) Neither Palmdale's approval of title nor its omission to examine title shall
constitute a release or waiver of Owners' warranties, representations or
covenants and all the terms, conditions and covenants, expressed or implied
herein, shall continue in full force and effect.


9.  Conduct of Operations; Indemnification; Insurance; Data


9.1 Palmdale shall conduct its operations on the Property according to the
following standards, methods and requirements and shall pay damages as follows:
 
Providence Mines Mining Lease With Option To Purchase
 
Page 7

--------------------------------------------------------------------------------

 


(a) All work performed by Palmdale on the Property pursuant to this Agreement
shall be done in a good and miner-like manner and in compliance with all
federal, state, county and municipal laws, regulations and ordinances governing
such operations.  Palmdale shall reclaim the Property in accordance with and to
the extent required by relevant applicable law, regulation or ordinance when any
condition requiring reclamation is a direct result of Palmdale's operations on
the Property.


(b) Completed drill holes shall be plugged pursuant to federal, state, county
and municipal laws and regulations unless transferred to the Owners pursuant to
Paragraph 9.1 (j).


(c) Ingress and egress routes, drill pads, and trench sites constructed by
Palmdale shall be reclaimed at the expiry of the Term if the Option to Purchase
is not exercised, to approximate the conditions and contours existing prior to
the commencement of Palmdale's operations on the Property. All areas of surface
disturbance shall be reseeded, if necessary, after the completion of activities.
In the event that Palmdale exercises the Option to Purchase it shall perform
such reclamation efforts as required by applicable laws.


(d) Palmdale may use existing roads on the Property and may construct additional
roads on the Property.  Palmdale shall maintain and shall repair all damage
caused by Palmdale's activities to existing and new roads.


(e) Palmdale shall avoid undue degradation of trees and vegetation when
conducting its exploration activities on the Property. Where practicable, trees
that impede passage over the Property shall be pruned rather than cut and
removed.


(f) Palmdale, its employees, agents, or contractors shall not hunt or fish on
the Property, nor shall they carry onto the Property any firearms unless
properly licensed.


(g) Palmdale shall remove all garbage, litter and other waste produced by its
operations from the Property on a regular basis.


(h) Palmdale shall not create or suffer any liens or encumbrances on the
Property that may arise out of work conducted by or on its behalf pursuant to
this Agreement, except for those it contests in good faith or for which it posts
a statutory bond.  However, nothing herein shall prevent Palmdale from
mortgaging or granting a security interest in or otherwise encumbering its
leasehold rights to or its Option to Purchase the Property for any purpose
whatsoever, including the obtaining of financing for exploration, development,
construction or mining operations on the Property. The Owners hereby consent to
any such encumbrance.


(i) Palmdale shall indemnify and hold the Owners harmless from and against any
liability arising from personal injury, death or property damage caused solely
by Palmdale's activities on the Property during the Term . Nothing herein shall
relieve the Owners from and against any liability for their own acts, omissions,
negligence or for the negligence of persons or entities acting as agents or as
guests of the Owners. This indemnification shall survive the termination of this
Agreement for as long as Palmdale is performing reclamation work upon the
Property or is in possession of its personal property and improvements remaining
on the Property.
 
Providence Mines Mining Lease With Option To Purchase
 
Page 8

--------------------------------------------------------------------------------

 


(j) The representations and warranties in Section 8 of this Agreement are
conditions on which the parties have relied in entering into this Agreement and
will survive the acquisition of any interest in the Property by Palmdale and
each party will indemnify and save the other party harmless from all loss,
damage, costs, actions and suits arising out of or in connection with any breach
or any representation, warranty, covenant, agreement or condition made by the
other party and contained in this Agreement.


(k) During the Term, Palmdale agrees to comply with all applicable federal and
state laws and regulations regarding insurance for persons working in or on the
Property and under the direct supervision of Palmdale.


(l) Palmdale shall provide to the Owners annually, within thirty (30) days after
each anniversary of the Effective Date, a brief summary report, including copies
of all relevant non-interpretative data of work performed on the Property during
the preceding year.  Palmdale does and shall not make any representations or
warranties as to the accuracy, reliability or completeness of such data or
information so provided.


10. Term and Termination.


(a) This Agreement shall terminate on the earliest to occur of (i) the 3rd
anniversary of the Effective Date if Palmdale has not then exercised the Option
to Purchase as provided in Section 6.1, (ii) exercise of the Option to Purchase
as provided in Section 6.1, or (ii) termination by Palmdale pursuant to Section
10(b).


 (b) Palmdale may terminate this Agreement as to all or any part of the Property
at any time after it has completed the Committed Expenditures for such year in
which termination takes place and prior to exercise of the Option to Purchase on
60 days written notice of termination to Owners.


(c) Upon termination as provided in Section 10(a), (other than a termination
arising out of exercise of the Option to Purchase) Palmdale shall execute and
deliver to Owners such instruments of assignment, transfer and conveyance in
customary form as reasonably necessary to effect such termination and transfer
and (ii) except as otherwise required by Section 10(d) any obligation of
Palmdale contained in or arising out of this Agreement not then due or accrued
shall terminate.


(d) Upon any termination of this Agreement, Palmdale shall promptly perform all
work required to reclaim from the effects of activities carried out by Palmdale
pursuant to this Agreement to the extent then required by law.


(e) Palmdale shall have the right, and obligation on demand made by Owners to
remove from the Property within six (6) months of the effective date of
termination all facilities erected, installed or brought upon the Property by or
at the instance of Palmdale provided that at the option of Owners, any or all of
facilities not so removed will become the property of Owners; and


(e) Upon termination of this Agreement for any reason other than the exercise of
the Option To Purchase provided for in Section 6, within sixty (60) days
Palmdale shall deliver all factual (but not interpretive) maps, samples, assays,
drill logs, analytical reports, metallurgical reports or studies and other
information and data accumulated hereunder, and all records, accounts, and
documents in the possession of Palmdale or its Affiliates and their agents which
pertain to the Property and the Agreement.
 
Providence Mines Mining Lease With Option To Purchase
 
Page 9

--------------------------------------------------------------------------------

 


 11.  Notices.  All notices and other communications to either party shall be in
writing and delivered personally or sent by prepaid mail, telecopier, electronic
mail or other means providing for receipt of the communication in written form.
All notices of default or arbitration and demands for performance or assurance,
may be delivered personally or, if mailed, shall be sent by certified or
registered mail, return receipt requested. Notices sent by ordinary mail shall
be effective five days after the date of mailing. Notices sent by certified or
registered mail shall be effective on the next business day after the date of
actual delivery. Notices sent by telecopier shall be effective on the next
business day after the day of transmission. Until a change of address is so
given, notices shall be addressed to Palmdale and Owners, respectively.
 

Palmdale Executive Homes, Corp.:       Santiago Medina
6767 W. Tropicana Ave., Suite 207,
Las Vegas, NV, 89103
Email: santiago.medina@engineer.com
    Owners:         Richard F. Ellers
Trustee Ellers Family Trust
PO Box 927
11621 Rocker Road (personal delivery)
Nevada City, CA 95959
Tel: 530-265-3285
Fax: 530-687-6308
Email: rellers@richardellers.com

 
12. Assignment; Right of First Refusal.


(a) Subject to the conditions of this Section 12, either party may assign all
(but not less than all) of its interest in this Agreement or the Property (i) to
an Affiliate or (ii) to a person or entity that is not an Affiliate after
obtaining the prior written consent of the other which shall not be unreasonably
withheld; provided in all cases, however, that the proposed assignee shall first
agree in writing for the benefit of the non-assigning party to be bound by the
terms and condition of this Agreement.


(b)  If either party intends to assign its interest in this Agreement or the
Property to other than an Affiliate, the non-assigning party shall have a right
of first refusal to purchase such interest. The party proposing to assign its
interest shall provide the non-assigning party written notice of the pertinent
terms and conditions of the offer of the third party and the proposed assignment
including all documents containing the offer. The non-assigning party shall have
thirty days from the date such notice is delivered to notify the assigning party
whether it elects to acquire the offered interest at the same price and on the
same terms and conditions as set forth in the notice. In the event any
consideration to be paid pursuant to a third party offer is not in US dollars,
the non-assigning party shall have the right to substitute for such
consideration the fair market value thereof in US dollars as agreed upon by the
parties or as determined by arbitration pursuant to Section 20. In the event the
non-assigning party does not exercise its right of first refusal, the assigning
party shall have 60 days to complete the assignment on the terms and conditions
contained in the notice to the non-assigning party after which 60 days the right
of first refusal of the non-assigning party shall once again apply.
 
Providence Mines Mining Lease With Option To Purchase
 
Page 10

--------------------------------------------------------------------------------

 


 13.  Confidentiality of Information; Press Releases. Owners acknowledge that
Palmdale is a public company and is subject to various laws and regulations
regarding the disclosure of material information. Owners shall keep all such
material non-public information, including all data, reports, records and other
information relating to this Agreement and Palmdale’s activities on the
Property, strictly confidential. Without limiting any other provision of this
Agreement, Owners and Palmdale will consult with each other before issuing, and
provide each other the opportunity to review, comment upon and concur with, and
agree on any press release with respect to this Agreement and the transactions
contemplated hereby and will not issue any such press release prior to such
consultation and agreement, except as may be required by law or any listing
agreement with any applicable national or regional securities exchange or
market. Neither party shall issue any release or announcement that includes the
name of the other without receiving the other's written consent, which consent
shall not be unreasonably withheld, conditioned or delayed.


 14.  Arbitration.  Any disagreement or dispute arising out of this Agreement,
its existence, interpretation, performance or enforcement not resolved by the
disputing parties within fifty days from the date on which any party notifies
one or more of the others of any such disagreement or dispute shall be decided
finally by arbitration before three arbitrators under the Commercial Arbitration
Rules of the American Arbitration Association. Such notice shall appoint one
arbitrator. Within ten days of the receipt of such notice, the other party shall
appoint a second arbitrator and the two arbitrators so named shall within ten
days of the appointment of the second appoint the third. If the two arbitrators
appointed cannot agree upon the third arbitrator within such ten days, either
party may apply to the Superior Court of the State of California, County of
Tuolumne to designate the third arbitrator. Each arbitrator shall be an
individual qualified by skill and experience in the subject matter under
dispute. No discovery shall be available. Each party shall bear its own costs in
the arbitration. Each arbitrating party shall bear the costs of the arbitrator
appointed by such party and the costs of the third arbitrator shall be borne
equally by all of the arbitrating parties. The arbitrators shall enter their
award within 45 days following the appointment of the third arbitrator. The
award shall be binding on each of the arbitrating parties and its Affiliates and
may be enforced in any court having jurisdiction over the person or property of
any person against whom enforcement of the award is sought.


15.  Governing Law.  The existence, interpretation, performance, discharge,
excuse, waiver, breach and termination of this Agreement shall be governed by
the domestic law of the State of California.


16.  Miscellaneous.

(a) This Agreement contains the entire agreement and understanding between the
parties related to its subject matter and supersedes any prior and
contemporaneous agreements, commitments, representations, writings and
discussions relating thereto, whether written or oral, express or implied, all
of which are hereby terminated in their entirety as of the date of this
Agreement.  The parties have endeavored to express in this Agreement all
consideration, warranties, representations, and covenants that they intend, this
Agreement shall not be construed to contain any implied consideration,
warranties, representations, or covenants, including but not limited to any
implied obligation of Palmdale to explore, mine or otherwise work the Property
and is not intended to create any partnership between the parties.
 
Providence Mines Mining Lease With Option To Purchase
 
Page 11

--------------------------------------------------------------------------------

 


(b) The parties agree that they will execute such further agreements,
conveyances and assurances as may be required or which counsel for the parties
may deem necessary to carry out the intent of this Agreement.


(c) This Agreement may be executed in two or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other party, it being understood that all parties need not sign the same
counterpart.


(d) In the event that any provision of this Agreement or the application
thereof, becomes or is declared by a court of competent jurisdiction to be
illegal, void or unenforceable, the remainder of this Agreement will continue in
full force and effect and the application of such provision to other persons or
circumstances will be interpreted so as reasonably to effect the intent of the
parties hereto.  The parties further agree to replace such void or unenforceable
provision of this Agreement with a valid and enforceable provision that will
achieve, to the greatest extent possible, the economic, business and other
purposes of such void or unenforceable provision.


(e) This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns.



 

Signature     Signature             ELLERS FAMILY TRUST     PALMDALE EXECUTIVE
HOMES CORP.            
/s/Richard Ellers 
   
/s/Santiago Medina
  By: Richard F. Ellers    
By: Santiago Medina
  Trustee    
President
  August 9, 2011     August 11, 2011  

   
 
Providence Mines Mining Lease With Option To Purchase
 
Page 12

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
 
Description of the Real Property
 
All that certain real  property in the unincorporated area of the County of
Tuolumne, State of California, described as follows:


PARCEL ONE:
Consuello Quartz Mine being Mineral Entry No. 160 and Lot 42A and Consuello Mill
Site, being Lot 42B in Section 9, Township 1 North, Range 16 East, M.D.B. & M.


Assessor’s Parcel Numbers Portion 062-080-04 & 062-080-06


PARCEL TWO:
A Quartz Mine and Mill Site being a portion of Sec. 9, Tp. 1 N., R. 16 E., being
Mineral Survey #239 and Lot 45, known as Bonita Quartz Mine and Mill Site.


Assessor’s Parcel No. 062-080-02


PARCEL THREE:
Fair Play Consolidated Quartz Mine and Good Enough Quartz Mine being Mineral
Entry No. 557, designated as Mineral Survey No. 3781 in Sections 9 and 16,
Township 1 North,  Range 16 East, M.D.B. & M.


Assessor’s Parcel Number Remainder 062-080-04


PARCEL FOUR:
All of Lot 20 and portion of  Lot 7 in the Southeast Quarter of Section 9,
Township 1 North, Range 16 East, M.D.B. & M., which portions lie Easterly of the
center of the North Fork of the Tuolumne River.


Assessor’s Parcel Number 062-080-05
 
Providence Mines Mining Lease With Option To Purchase
 
Page 13

--------------------------------------------------------------------------------

 
 
The Thirteen Mining Claims
 
Claim Name
 
BLM CAMC Number
 
Location Date
 
Last Assessment
 
Status
 
Acres +/-
 
County
 
Record Date
 
Document #
                                     
PR1 LODE
 
CAMC0296238
 
10/28/2009
 
2011
 
Active
  20  
Tuolumne
 
1/21/2010
  201000791  
RP2LODE
 
CAMC0296239
 
10/28/2009
 
2011
 
Active
  20  
Tuolumne
 
1/21/2010
  201000792  
PR3 LODE
 
CAMC0296240
 
10/28/2009
 
2011
 
Active
  20  
Tuolumne
 
1/21/2010
  201000793  
RP4 LODE
 
CAMC0296241
 
10/28/2009
 
2011
 
Active
  20  
Tuolumne
 
1/21/2010
  201000794  
PR5 LODE
 
CAMC0296242
 
10/28/2009
 
2011
 
Active
  20  
Tuolumne
 
1/21/2010
  201000795  
PR6 LODE
 
CAMC0296243
 
10/28/2009
 
2011
 
Active
  20  
Tuolumne
 
1/21/2010
  201000796  
PR7 LODE
 
CAMC0296244
 
10/28/2009
 
2011
 
Active
  20  
Tuolumne
 
1/21/2010
  201000797  
PR8 LODE
 
CAMC0296829
 
5/6/2010
 
2011
 
Active
  20  
Tuolumne
 
1/21/2010
  201000798  
RP9 LODE
 
CAMC0296830
 
5/6/2010
 
2011
 
Active
  20  
Tuolumne
 
5/24/2010
  203006066  
PR10 LODE
 
CAMC0296245
 
10/28/2009
 
2011
 
Active
  20  
Tuolumne
 
5/24/2010
  203006067  
RP11 LODE
 
CAMC0296246
 
10/28/2009
 
2011
 
Active
  5  
Tuolumne
 
1/21/2010
  201000801  
PR12 LODE
 
CAMC0296247
 
10/29/2009
 
2011
 
Active
  20  
Tuolumne
 
1/21/2010
  201000799  
PR13 LODE
 
CAMC0296248
 
10/29/2009
 
2011
 
Active
  20  
Tuolumne
 
1/21/2010
  201000800  



 
Providence Mines Mining Lease With Option To Purchase
 
Page 14

--------------------------------------------------------------------------------

 